ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On February 5, 2001, the Disciplinary Commission received a grievance against the respondent. After three unsuccessful attempts to obtain a response to the grievance from the respondent, the Commission filed a verified petition to show cause on August 7, 2001, asking this Court to issue an order to show cause directing the respondent to show cause why he should not be suspended for failing to cooperate with the Commission in its investigation of him. This Court issued an Order to Show Cause on September 7, 2001, to which the respondent did not respond. This Court suspended the respondent on November 15, 2001. The respondent thereafter responded to the Commission's demands and was subsequently reinstated to the practice of law.
Violations: The respondent violated Ind. Professional Conduct Rule 8.1(b), which prohibits an attorney from knowingly failing to respond to a lawful demand for information from a disciplinary authority.
Discipline: Public Reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 283, Section 3(d).
All Justices concur.